          Case 2:20-bk-21022-BR           Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05                       Desc
                                           Main Document     Page 1 of 7

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Evan C. Borges (State Bar No. 128706)
 EBorges@GGTriallaw.com
 GREENBERG GROSS LLP
 650 Town Center Drive, Suite 1700
 Costa Mesa, California 92626
 Telephone: (949) 383-2800
 Facsimile: (949) 383-2801



     Individual appearing without attorney
     Attorney for: Erika Girardi
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
 In re:
                                                                    CASE NO.: 2:20-bk-21022-BR
GIRARDI KEESE                                                       ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 7
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                             vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                               Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

                            Erika Girardi
1. Name(s) of appellant(s): _________________________________________________________________________

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe): Party-in-Interest


December 2018                                                Page 1                                         Official Form 417A
        Case 2:20-bk-21022-BR             Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05                        Desc
                                           Main Document     Page 2 of 7

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   Order, and concurrently filed Memorandum of Decision, Denying Party-in-Interest Erika Girardi's Motion
   for Reconsideration of Order Granting Chapter 7 Trustee's Application to Employ the Law Offices of
   Ronald Richards & Associates, A.P.C. as Special Litigation Counsel.
2. The date the judgment, order, or decree was entered: 08/11/2021

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: Elissa D. Miller, Chapter 7 Trustee
    Attorney:
    Philip E. Strok, State Bar No. 169296
    pstrok@swelawfirm.com
    SMILEY WANG-EKVALL, LLP
    3200 Park Center Drive, Suite 250
    Costa Mesa, California 92626
    Telephone: (714) 445-1000

2. Party: Ronald Richards, Special Litigation Counsel for Elissa D. Miller, Chapter 7 Trustee
    Attorney:
    Robert Cooper, State Bar No. 209641
    robert.cooper@wilsonelser.com
    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
    555 S. Flower Street, 29th Floor
    Los Angeles, California 90071
    Telephone: (213) 443-5100

Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part 5: Sign below

_____________________________________________________                   Date: 08/25/2021
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed. R. Bankr. P.
8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that declaration along with the Notice of
Appeal.]


December 2018                                              Page 2                                                Official Form 417A
        Case 2:20-bk-21022-BR            Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05                         Desc
                                          Main Document     Page 3 of 7
                                   PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 650 Town Center Drive, Suite 1700, Costa Mesa, CA 92626


 A true and correct copy of the foregoing document entitled: NOTICE OF APPEAL AND STATEMENT OF ELECTION
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 the manner stated below:
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  08/25/2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                   Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) 08/25/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
 first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
 judge will be completed no later than 24 hours after the document is filed.




                                                                   Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 08/25/2021 , I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.




                                                                   Service information continued on attached page

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 8/25/2021        Cheryl Winsten
 Date               Printed Name                                        Signature




December 2018                                             Page 3                                              Official Form 417A
Case 2:20-bk-21022-BR         Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05                 Desc
                               Main Document     Page 4 of 7



  1                                     In re GIRARDI KEESE
                                       Case No. 2:20-bk-21022-BR
  2                                U.S.B.C. Central District of California
                                          Los Angeles Division
  3
      1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING:
  4
      The following is the list of parties who are currently on the list to receive email notice/service for
  5 this case.
  6      Kyra E Andrassy          kandrassy@swelawfirm.com,
  7            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

  8           Rafey Balabanian      rbalabanian@edelson.com, docket@edelson.com

  9           Michelle Balady     mb@bedfordlg.com, leo@bedfordlg.com

 10           Ori S Blumenfeld ori@marguliesfaithlaw.com,
               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
 11            hLaw.com

 12           Evan C Borges     eborges@ggtriallaw.com, cwinsten@ggtriallaw.com

 13           Richard D Buckley      richard.buckley@arentfox.com

 14           Marie E Christiansen mchristiansen@vedderprice.com,
               ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
 15
              Jennifer Witherell Crastz     jcrastz@hrhlaw.com
 16
              Ashleigh A Danker Ashleigh.danker@dinsmore.com,
 17            SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 18           Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
               7586@ecf.pacerpro.com
 19
              Lei Lei Wang Ekvall lekvall@swelawfirm.com,
 20            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 21           Richard W Esterkin      richard.esterkin@morganlewis.com
 22           Timothy W Evanston tevanston@swelawfirm.com,
               gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 23
              Jeremy Faith Jeremy@MarguliesFaithlaw.com,
 24
               Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithl
 25            aw.com

 26           James J Finsten    , jimfinsten@hotmail.com

 27           Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
               lawyers.net,addy.flores@flpllp.com
 28

                                                       -4-
Case 2:20-bk-21022-BR     Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05           Desc
                           Main Document     Page 5 of 7



  1       Eric D Goldberg      eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

  2       Andrew Goodman agoodman@andyglaw.com,
           Goodman.AndrewR102467@notify.bestcase.com
  3
          Suzanne C Grandt       suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
  4
          Steven T Gubner      sgubner@bg.law, ecf@bg.law
  5
          Marshall J Hogan      mhogan@swlaw.com, knestuk@swlaw.com
  6
          Sheryl K Ith     sith@cookseylaw.com, sith@ecf.courtdrive.com
  7
          Razmig Izakelian     razmigizakelian@quinnemanuel.com
  8
          Lillian Jordan ENOTICES@DONLINRECANO.COM,
  9        RMAPA@DONLINRECANO.COM
 10       Lewis R Landau      Lew@Landaunet.com
 11       Daniel A Lev dlev@sulmeyerlaw.com,
           ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 12
          Elizabeth A Lombard       elombard@zwickerpc.com, bknotices@zwickerpc.com
 13
          Craig G Margulies Craig@MarguliesFaithlaw.com,
 14        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
           aw.com
 15
          Ron Maroko       ron.maroko@usdoj.gov
 16
          Peter J Mastan peter.mastan@dinsmore.com,
 17
           SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 18
          Edith R. Matthai     ematthai@romalaw.com, lrobie@romalaw.com
 19
          Kenneth Miller     kmiller@pmcos.com, efilings@pmcos.com
 20
          Elissa Miller (TR) CA71@ecfcbis.com,
 21        MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

 22       Eric A Mitnick     MitnickLaw@aol.com, mitnicklaw@gmail.com

 23       Scott H Olson solson@vedderprice.com, scott-olson-
           2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 24
          Carmela Pagay      ctp@lnbyb.com
 25
          Leonard Pena lpena@penalaw.com,
 26        penasomaecf@gmail.com;penalr72746@notify.bestcase.com

 27       Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-
           quinn-2870@ecf.pacerpro.com
 28

                                                  -5-
Case 2:20-bk-21022-BR        Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05           Desc
                              Main Document     Page 6 of 7



  1         David M Reeder       david@reederlaw.com, secretary@reederlaw.com

  2         Ronald N Richards      ron@ronaldrichards.com, morani@ronaldrichards.com

  3         Kevin C Ronk      Kevin@portilloronk.com, Attorneys@portilloronk.com

  4         Frank X Ruggier      frank@ruggierlaw.com, enotice@pricelawgroup.com

  5         William F Savino      wsavino@woodsoviatt.com, lherald@woodsoviatt.com

  6         Kenneth John Shaffer        johnshaffer@quinnemanuel.com

  7         Richard M Steingard         , awong@steingardlaw.com

  8         Philip E Strok pstrok@swelawfirm.com,
             gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  9
            Boris Treyzon     bt@treyzon.com, sgonzales@actslaw.com
 10
            United States Trustee (LA)       ustpregion16.la.ecf@usdoj.gov
 11
            Eric D Winston      ericwinston@quinnemanuel.com
 12
            Christopher K.S. Wong         christopher.wong@arentfox.com, yvonne.li@arentfox.com
 13
            Timothy J Yoo      tjy@lnbyb.com
 14
 15 2.       SERVED BY UNITED STATES MAIL:
      Debtor:
 16 Girardi Keese
    1126 Wilshire Blvd
 17 Los Angeles, CA 90017
 18 ABIR COHEN TREYZON SALO, LLP, a California limited liability partnership (ACTS)
 19 16001 Ventura Boulevard, Suite 200
      Encino, CA 91436
 20
      Robert Cooper
 21 WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
      555 S. Flower Street, 29th Floor
 22 Los Angeles, California 90071
 23
    Donlin, Recano & Company
 24 6201 15th Ave
    Brooklyn, NY 11219
 25
      IDiscovery Solutions
 26 535 Anton Blvd Ste 850
 27 Costa Mesa, CA 92626
 28

                                                     -6-
Case 2:20-bk-21022-BR      Doc 632 Filed 08/25/21 Entered 08/25/21 17:52:05   Desc
                            Main Document     Page 7 of 7



  1 James W Spertus
      Spertus Landes & Umhoffer LLP
  2 1990 South Bundy Dr Ste 705
      Los Angeles, CA 90025
  3
  4 Neil Steiner
    Steiner & Libo, Professional Corp
  5 11845 W. Olympic Blvd Ste 910W
    Los Angeles, CA 90064
  6
      Boris Treyzon Esq
  7 16001 Ventura Blvd., Suite 200
  8 Encino, CA 91436
  9 Andrew W Zepeda
      Lurie, Zepeda, Schmalz, Hogan & Martin
 10 1875 Century Park East Ste 2100
      Los Angeles, CA 90067
 11
 12
      3.    SERVED BY PERSONAL DELIVERY:
 13
    U.S. Bankruptcy Court:
 14 U.S. Bankruptcy Court
    Hon. Barry Russell
 15 255 E. Temple Street, Suite 1660
      Los Angeles, CA 90012
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -7-
